Opinion op the Court by
Judge Carroll
— Overruling motion.
The appellant, Mary L. White, as administratrix of her husband, C. M. White, has made a motion in this court to be allowed to prosecute the appeal in forma pauperis. ■
It appears from the record and the judgment that the administratrix of C. M. White brought a suit against *450J. W. White and others for the purpose of having set aside as fraudulent a conveyance made by C. M. White to J. W. White. The judgment shows that the action was dismissed, “to which judgment the plaintiff, Maggie Heller, and H. Howser, except and pray an appeal to the Court of Appeals, which is granted.” It appears that Maggie Heller and H. Howser were interested as creditors of C. M. White in having the conveyance set aside, but they do not prosecute an appeal from the judgment of dismissal. The motion of appellant as administratrix should be overruled for three reasons: First, it appears that as administratrix of the estate she has no interest whatever in the litigation and is prosecuting the suit solely for the benefit of certain creditors of C. M. White, who will profit by a decision cancelling the conveyance. Second, there is no showing that Maggie Heller or H. Plowser, or either of them, who were parties to the suit below, as creditors of C. M, White and who are directly interested in cancelling the conveyance and can prosecute the appeal, are insolvent. Third, it appears from the brief of counsel for the administratrix that she has four sources from which she can, and will, obtain if necessary the funds to enable her to prosecute the appeal.
Motion overruled.